Citation Nr: 0507576	
Decision Date: 03/14/05    Archive Date: 03/21/05

DOCKET NO.  00-14 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Basic eligibility for Department of Veterans Affairs (VA) 
benefits.



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel





INTRODUCTION

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1999 decision by the Manila, the 
Republic of the Philippines, Regional Office (RO) of the 
Department of Veterans Affairs (VA) which determined that the 
appellant was not entitled to VA benefits because he did not 
have the required military service to be eligible for VA 
benefits.  

In a June 2001 decision, the Board determined that the 
criterion of "veteran" for purposes of entitlement to VA 
benefits had not been met.  The appellant appealed that 
determination to the United States Court of Appeals for 
Veterans Claims ("the Court").  In a June 2003 order, the 
Court vacated the June 2001 Board decision and remanded the 
case back to the Board for readjudication consistent with the 
provisions of the order.  In June 2004, the Board remanded 
this case.  


FINDINGS OF FACT

1.  In September 1999, February 2001, April 2001, and 
November 2004, the United States Army Reserve Personnel 
Center (ARPERCEN) certified that the appellant had no service 
as a member of the Philippine Commonwealth Army (USAFFE), 
including the recognized guerillas, in the service of the 
United States Armed Forces; negative certifications have been 
based on both spellings of the appellant's name, both birth 
dates, and all service dates provided.  

2.  The appellant is not shown to have had active military, 
naval, or air service, and is not an individual or a member 
of a group considered to have performed active military, 
naval, or air service.





CONCLUSION OF LAW

The appellant does not have status as a veteran for purposes 
of this claim, and therefore the appellant does not meet the 
requirements of basic eligibility for VA benefits.  38 
U.S.C.A. §§ 101, 107 (West 2002); 38 C.F.R. §§ 3.1, 3.6, 
3.40, 3.41, 3.203 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law with the 
enactment of the Veterans Claims Assistance Act (VCAA).  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002).  To implement the provisions of the law, the VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)).  The amendments became effective November 
9, 2000, except for the amendment to 38 C.F.R. § 3.156(b) 
which became effective August 29, 2001.  Except for the 
amendment to 38 C.F.R. § 3.156(a), the second sentence of 38 
C.F.R. § 3.159(c), and 38 C.F.R. § 3.159(c)(4)(iii), VA 
stated that "the provisions of this rule merely implement 
the VCAA and do not provide any rights other than those 
provided in the VCAA."  66 Fed. Reg. 45,629.  Accordingly, 
in general where the record demonstrates that the statutory 
mandates have been satisfied, the regulatory provisions 
likewise are satisfied.  The Act and implementing regulations 
eliminate the concept of a well-grounded claim, redefine the 
obligations of VA with respect to the duty to assist, and 
supersede the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom.  Morton v. Gober, 14 Vet. App. 174 
(per curiam order) (holding that VA cannot assist in the 
development of a claim that is not well grounded).

First, VA has a duty to notify the claimant and his or her 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  The record shows that the 
claimant was notified of the directives of VCAA via a June 
2004 letter.  In this case, the claimant was informed of the 
duty to notify, the duty to assist, and to obtain records.  
The claimant was specifically advised of the type of evidence 
which would establish his claim and he was afforded 
additional time to submit such evidence.  Thus, the claimant 
has been provided notice of what VA was doing to develop the 
claim, notice of what she could do to help his claim and 
notice of how his claim was still deficient.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004) (Pelegrini 
II), it was stated that the Court was not holding that where 
pre-AOJ-adjudication notice was not provided, the case must 
be returned to the AOJ for the adjudication to start all over 
again as though no AOJ action had ever occurred.  The Court 
stated that it recognized that where the notice was not 
mandated at the time of the initial AOJ decision, the AOJ did 
not err in not providing such notice.  However, it indicated 
that the appellant had the right to VCAA content-complying 
notice and proper subsequent VA process.  The December 2004 
supplemental statement of the case constituted subsequent 
process.  

Second, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A.  In the instant case, VA has made efforts to develop 
the record.  The Board finds that VA has done everything 
reasonably possible to assist the claimant.  

Accordingly, the Board concludes it should proceed, as 
specific notice as to what evidence the claimant could or 
should obtain has been provided in effect and no additional 
pertinent evidence was submitted.  There is no indication 
that there is any additional relevant competent evidence to 
be obtained either by the VA or by the claimant, and there is 
no other specific evidence to advise him/her to obtain.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) (holding that 
both the statute, 38 U.S.C. § 5103(a), and the regulation, 38 
C.F.R. § 3.159, clearly require the Secretary to notify a 
claimant which evidence, if any, will be obtained by the 
claimant and which evidence, if any, will be retrieved by the 
Secretary).  The claimant has had sufficient notice of the 
type of information needed to support the claim and the 
evidence necessary to complete the application.  Therefore, 
the duty to assist and notify as contemplated by applicable 
provisions, including VCAA, has been satisfied.  

As such, the Board finds that the development requirements of 
the VCAA have also been met.  VA has done everything 
reasonably possible to assist the claimant.  Accordingly, 
appellate review may proceed without prejudice to the 
claimant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

Further, the Board notes that because it has not been 
established that the appellant is a "veteran" for VA 
purposes, and since there is no additional and pertinent 
information to dispute the most recent service department 
finding, further development would serve no useful purpose.  
See 38 C.F.R. § 3.159(d)(1).  This case hinges on whether the 
appellant has recognized service to be considered a 
"veteran," and in this regard the service department has 
verified that he does not have the requisite service.  No 
amount of notice can change the appellant's legal status.  
The legal outcome is clearly dictated by the existing law 
regardless of any further notice the appellant might receive.  
Any error for noncompliance with the notice provisions of the 
VCAA is harmless.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).  VA has satisfied its duties to 
notify and to assist the claimant in this case. 





Background

In December 1997, correspondence was received from the 
appellant in which he indicated that he was seeking VA 
benefits.  He provided the first spelling of his name.  The 
appellant also provided a Philippine Army document which 
indicated that he enlisted in the Army of the Philippines in 
January 1942 and was discharged in April 1946.  It indicated 
that he was 18 years old when he enlisted; thus he was born 
in 1924.  In May 1999, a VA Form 21-526 was received from the 
appellant.  He provided the same name as before and the same 
service dates on that form.  However, he indicated that he 
was born in 1926, 2 years later than was indicated on his 
Philippine Army document.

In September 1999, the ARPERCEN certified that the appellant 
had no service as a member of the USAFFE, including the 
recognized guerillas, in the service of the United States 
Armed Force.  The negative certification was based on the 
name and service dates provided.  

In correspondence received in February 2000, the appellant 
indicated that his service dates were April 1942 to June 
1945.  He provided an alternate spelling of his first name.  
He later indicated that he did serve until 1946.  

In November 2000, the appellant testified at a personal 
hearing.  The appellant advanced no specific contentions at 
that time.  

In February 2001, the ARPERCEN certified that the appellant 
had no service as a member of the USAFFE, including the 
recognized guerillas, in the service of the United States 
Armed Force.  The negative certification was based on the 
alternate name and was under the service dates encompassing 
all periods that the appellant alleged service.  The date of 
birth used was May 1926.  

Thereafter, the appellant provided both spellings of his name 
and that his birth date occurred in May 1946.  

In April 2001, the ARPERCEN again certified that the 
appellant had no service as a member of the USAFFE, including 
the recognized guerillas, in the service of the United States 
Armed Force.  The negative certification was based on the 
alternate name and was under the service dates encompassing 
all periods that the appellant alleged service.  The date of 
birth used was May 1926.  

The Board remanded this case for further certification by the 
ARPERCEN.  It was noted that the appellant had furnished 2 
spellings of his first name, two birth years, and different 
service dates.  The two spellings were indicated.  It was 
noted that the appellant had stated that he was born in May 
1926 or in 1924 and that he had stated that he served from 
January 27, 1942 to April 20, 1946; from April 20, 1942 to 
June 30, 1945; and that his entry date into the Guerilla-
USAFFE was in June 1942.  

In November 2004, the ARPERCEN certified that the appellant 
had no service as a member of the USAFFE, including the 
recognized guerillas, in the service of the United States 
Armed Force.  The negative certification was based on both 
spellings of the appellant's name, both birth dates, and all 
service dates provided: from January 27, 1942 to April 20, 
1946; from April 20, 1942 to June 30, 1945; and an entry date 
into the Guerilla-USAFFE of June 1942.


Analysis

Eligibility for VA benefits is based on statutory and 
regulatory provisions, which define an individual's legal 
status as a veteran of active military service.  38 U.S.C.A. 
§§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6.  

The term veteran means a person who served in the active 
military, naval, or air service, and who was discharged or 
released therefrom under conditions other than dishonorable.  
38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).

Service is included, for compensation, dependency and 
indemnity compensation, and burial allowance, from and after 
the dates and hours, respectively, when they were called into 
service of the Armed Forces of the United States by orders 
issued from time to time by the General Officer, U.S. Army, 
pursuant to the Military Order of the President of the United 
States dated July 26, 1941.  Service as a guerrilla under the 
circumstances outlined in paragraph (d) of this section is 
also included. Persons who served as guerrillas under a 
commissioned officer of the United States Army, Navy or 
Marine Corps, or under a commissioned officer of the 
Commonwealth Army recognized by and cooperating with the 
United States Forces are included. Service as a guerrilla by 
a member of the Philippine Scouts or the Armed Forces of the 
United States is considered as service in his regular status. 
The following certifications by the service departments will 
be accepted as establishing guerrilla service: (i) recognized 
guerrilla service; (ii) unrecognized guerrilla service under 
a recognized commissioned officer only if the person was a 
former member of the United States Armed Forces, or the 
Commonwealth Army.  38 C.F.R. § 3.40.

For a Regular Philippine Scout or a member of one of the 
regular components of the Philippine Commonwealth Army while 
serving with the Armed Forces of the United States, the 
period of active service will be from the date certified by 
the Armed Forces as the date of enlistment or date of report 
for active duty, whichever is later, to date of release from 
active duty, discharge, death, or in the case of a member of 
the Philippine Commonwealth Army, June 30, 1946, whichever 
was earlier.  38 C.F.R. § 3.41.  

As a predicate requirement for a grant of VA benefits, a 
claimant must establish that he or she is a "veteran," 
defined as "a person who served in the active military, 
naval, or air service, and who was discharged or released 
therefrom under conditions other than dishonorable."  38 
U.S.C.A § 101(2); 38 C.F.R. § 3.1(d); See Selley v. Brown, 6 
Vet. App. 196, 198 (1994).  Service in the Philippine Scouts 
and in the organized military forces of the Government of the 
Commonwealth of the Philippines, including recognized 
guerrilla service, may constitute recognized service in the 
armed forces of the United States for VA purposes.  38 C.F.R. 
§§ 3.8, 3.9.  Such service, however, must be certified as 
qualifying by appropriate military authority.  38 C.F.R. § 
3.203.  These regulations have their basis in statute, at 38 
U.S.C. § 107(a).  See Dela Pena v. Derwinski, 2 Vet. App. 80 
(1992), wherein the United States Court of Appeals for 
Veterans Claims (Court) upheld the constitutionality of 38 
U.S.C. § 107(a), following the reasoning of the United States 
Court of Appeals for the District of Columbia Circuit in 
Quiban v. Veterans Admin., 928 F.2d 1154 (D.C. Cir. 1991).

For the purpose of establishing entitlement to VA benefits, 
VA may accept evidence of service submitted by a claimant, 
such as a DD Form 214, Certificate of Release or Discharge 
from Active Duty, or original Certificate of Discharge, 
without verification from the appropriate service department 
under the following conditions: (1) The evidence is a 
document issued by the service department; (2) the document 
contains needed information as to length, time and character 
of service; and, (3) in the opinion of VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

If a claimant does not submit evidence of military service, 
or the information is insufficient, VA must request the 
information from the service department.  Sarmiento v. Brown, 
7 Vet. App. 80, 82 (1994); see also Laruan v. West, 11 Vet. 
App. 80, 82 (1998) (observing that if there is reason to 
believe that information provided to service department was 
erroneous, e.g., misspelled name, VA may be required to 
resubmit request for information to service department.).  
Only service department records can establish if and when a 
person was serving on qualifying active service.  Venturella 
v. Gober, 11 Vet. App. 340, 341 (1997); Cahall v. Brown, 7 
Vet. App. 232, 237 (1994).  The service department's findings 
are binding and conclusive upon VA.  This agency does not 
have the authority to alter the findings of the service 
department.  Duro v. Derwinski, 2 Vet. App. 530, 532 (1992); 
see Soria v. Brown, 118 F.3d 747, 749 (Fed. Cir. 1997).

The appellant maintains that he had qualifying military 
service for purposes of establishing his eligibility for VA 
benefits.

The evidence reflects that after multiple reviews of the 
status by the ARPERCEN, it was verified that the appellant 
had no service in the Army of the United States, no 
recognized guerilla service, and no service as a member of 
the Philippine Commonwealth Army in the service of the Armed 
Forces of the United States.  As noted, the various spellings 
of the appellant's name, birth dates, and service dates have 
been provided to the ARPERCEN, but all certifications were 
negative under all provided information.  No evidence from 
any official source has been submitted which contradicts that 
finding.  The Court has held that findings by the United 
States service department verifying a person's service "are 
binding on the VA for purposes of establishing service in the 
U.S. Armed Forces."  Duro v. Derwinski, 2 Vet. App. 530, 532 
(1992).  

In order to constitute acceptable proof of service, the 
evidence must satisfy the requirements of 38 C.F.R. § 3.203, 
as provided herein.  In essence, it is the service 
department's determination of service that is binding upon 
the Board, and in this case that certification was negative 
twice.  38 C.F.R. § 3.203; see Duro, 2 Vet. App. at 532.  
Under 38 C.F.R. §3.203, a claimant is not eligible for VA 
benefits unless a United States service department documents 
or certifies their service, or, as in this case, the service 
department verifies the service of the party whose alleged 
service is the basis of the claim.  See Soria, 118 F. 3d at 
749.  The evidence submitted by the appellant does not 
include any service department document and therefore is 
insufficient to establish qualifying service for purposes of 
VA benefits.  38 C.F.R. § 3.203.

The Board has carefully reviewed the entire record in this 
case to include the evidence and testimony provided by the 
appellant.  However, as noted, this evidence is insufficient 
to establish eligibility.  This is a case in which the law is 
dispositive; basic eligibility for VA death benefits is 
precluded inasmuch as the appellant's spouse had no 
qualifying service.  Therefore, the appeal must be denied.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).




ORDER

Basic eligibility for VA benefits is not established.



	                        
____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


